Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-15, and 17-22 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed establishing a computing session with a virtual resource based on identifying a virtual resource having an average security score closer to a security score than an average security score of another virtual resource of a plurality of virtual resources, as recited in the independent claims as a whole.
Shiva et al. (US 2014/0165063) discloses a method of migrating virtual machines to improve performance of the virtual machines (abstract).  Further, migration scores are calculated based on average weighted sum of security rank (¶ 48).  Migration is performed based on the migrations scores (Id.).
Fadida et al. (US 2014/0075494) discloses a method of excluding virtual machines from a cluster based on a comparison of security policies (abstract).  A similarity arbitrator uses a rule for determining whether any virtual machine whose security policy metric is different from an average security policy metric of other virtual machines in the cluster by a predetermined threshold value (¶ 93).
However, none of the discovered references anticipate or obviate the claimed establishing a computing session with a virtual resource based on identifying a virtual resource having an average security score closer to a security score than an average security score of another virtual resource of a plurality of virtual resources, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199